UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-31184 SHOSHONE SILVER/GOLD MINING COMPANY (Exact name of registrant as specified in its charter) IDAHO (State or other jurisdiction of incorporation or organization) 82-0304993 (I.R.S. Employer Identification No.) 5968 N. Government Way, #305 Coeur d’Alene, ID83815 (Address of principal executive offices, including zip code.) (843) 715-9504 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 53,221,704 as of August 1, 2012. Table of Contents TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 3 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II. Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 6. Exhibits. 16 Signatures 17 Exhibit Index 18 - 2 - Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. SHOSHONE SILVER/GOLD MINING COMPANY (an Exploration Stage Company) CONSOLIDATED BALANCE SHEETS June 30, September 30, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Deposits and prepaids Supplies inventory - Total Current Assets PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment Accumulated depreciation ) ) Total Property Plant and Equipment MINERAL AND MINING PROPERTIES OTHER ASSETS Notes receivable (net of discount) Investments Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Notes payable - Total Current Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY Common stock, 200,000,000 shares authorized, $0.10 par value; 53,221,704 and 51,087,704 shares issued and outstanding Additional paid-in capital Treasury stock ) ) Accumulated deficit in exploration stage ) ) Accumulated deficit prior to exploration stage ) ) Accumulated other comprehensive income Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See the accompanying notes to the interim consolidated financial statements. -3 - Table of Contents SHOSHONE SILVER/GOLD MINING COMPANY (an Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) Period from January 1, 2000 Three-Month Period Ended Nine-Month Period Ended (beginning of June 30, June 30, June 30, June 30, exploration stage) to June 30, 2012 REVENUES $ COST OF REVENUES - - GROSS PROFIT ) OPERATING EXPENSES General and administrative Professional fees Depreciation Mining and exploration expenses Net gain on sale of load claim - ) Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES) Bad debt recovery - Cancellation of debt income - Dividend and interest income Gain on sale of fixed assets - - Gain on sale of Mexican mining concession - Gain on settlement of note receivable - Interest expense ) Lease income - Loss on abandonment of asset - ) Net gain on settlement of lease dispute - - - Net (loss) gain on sale of investments ) Other income/(expense) - - ) - Other-than-temporary impairment of investments - ) Unrealized holding loss on marketable securities - ) Total Other Income (Expenses) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAXES - DEFERRED TAX GAIN - NET INCOME (LOSS) OTHER COMPREHENSIVE INCOME (LOSS) Unrealized holding gain (loss) on investments NET COMPREHENSIVE INCOME (LOSS) $ ) $ ) $ ) $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE, BASIC $ ) $ ) $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE, DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON STOCK SHARES OUTSTANDING, BASIC WEIGHTED AVERAGE NUMBER OF COMMON STOCK SHARES OUTSTANDING, DILUTED See the accompanying notes to the interim consolidated financial statements. -4 - Table of Contents SHOSHONE SILVER/GOLD MINING COMPANY (an Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Period from January 1, 2000 (beginning of Nine-Month Period Ended June 30, exploration stage) to June 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used by operations: Adjustment to balance of note receivable - - ) Amortization of note receivable discount ) ) ) Available-for-sale silver investment issued in exchange for services - Available-for-sale silver investment issued in exchange for services Bad debt expense - - Cancellation of debt income - - ) Common stock issued for mining and exploration expenses - Common stock issued for services Common stock issued in settlement of agreement with former CEO - - Depreciation and amortization expense Discount given on early payment on note receivable - - Gain on sale of fixed assets - ) ) Gain on settlement of note receivable - - ) Impairment of mining expenses - - Loss on abandonment of investment - - Loss recognized on other-than-temporary impairment of investments - - Net (gain) loss on sale of investments ) ) ) Net gain on sale of lode claim - - ) Net gain on sale of Mexican mining concession - - ) Treasury stock issued for services - - Unrealized holding loss on marketable securities - - Changes in assets and liabilities: - - Change in accounts payable ) ) ) Change in accrued interest receivable - - ) Change in accrued liabilities ) Change in deposits and prepaids ) Change in other current assets - - ) Change in stock to issue - - Change in supplies inventory Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Advances on notes receivable - - ) Advances to related party - - ) Proceeds of note receivable from related party - - ) Payments received on notes receivable - - Payments received on notes receivable from related party - - Proceeds from sale of fixed assets Proceeds from sale of investments Proceeds from sale of lode claim - - Proceeds from sale of Mexican mining concession - - Proceeds from short-term loans (Net) Purchase of fixed assets ) ) ) Purchase of mineral and mining properties ) - ) Purchases of investments ) - ) Net cash provided (used) by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Common shares repurchased for treasury - - ) Net proceeds from sale of common stock Payment made on long-term note payable - ) Payment of common stock subscriptions - - ) Proceeds from sale of treasury stock - Net cash provided by financing activities Net increase (decrease) in cash ) ) ) Cash, beginning of period Cash, end of period $ $ $ - SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest expense paid $ $
